OPINION — AG — (1) A PRIVATE EMPLOYMENT AGENCY INCLUDES ANY PERSON, FIRM OR CORPORATION WHO, FOR A FEE, PROCURES OR OFFERS OR ATTEMPTS TO PROCURE EMPLOYEES FOR PERSONS SEEKING THE SERVICE OF EMPLOYEES, OR EMPLOYMENT FOR PERSON SEEKING EMPLOYMENT; OR WHO, IN SEEKING TO PERFORM ANY OF THE FOREGOING, GIVES BY ANY MEANS AS TO WHERE EMPLOYEES OR EMPLOYMENT MAY BE OBTAINED. (2) THE PROHIBITION OF 40 O.S. 1974 Supp., 53 [40-53](A), IS NOT AVOIDED WHERE THE FEE OF ANY AFORESAID PERSON, FIRM OR CORPORATION IS TO BE PAID BY THE EMPLOYER. (3) THE LANGUAGE OF 40 O.S. 1977 Supp., 54 [40-54](A), SPECIFYING THE MAXIMUM SERVICE FEES FOR HELPING TO SECURE PERMANENT EMPLOYMENT AND STATING THAT WHERE THE EMPLOYMENT PROCURED PAYS GROSS COMPENSATION OF $500 OR MORE PER MONTH THE FEE SHALL BE DETERMINED BY WRITTEN AGREEMENT BETWEEN ALL PARTIES CONCERNED, EMBODIES A REQUIREMENT THAT, IN ADDITION TO THE EMPLOYER AND THE EMPLOYMENT AGENCY, THE EMPLOYEE — APPLICANT MANIFEST ASSENT TO THE WRITTEN AGREEMENT. (4) TITLE 40 O.S. 1974 Supp., 55 [40-55](B), REQUIRES THAT EMPLOYMENT AGENCIES GIVE TO ANY EMPLOYER FROM WHOM AN OVERPAYMENT OF FEE HAS BEEN RECEIVED, IF TIMELY REQUESTED BY THE EMPLOYER, A REFUND IN THE AMOUNT OF SUCH OVERPAYMENT. (5) NONCOMPLIANCE WITH 40 O.S. 1974 Supp., 55 [40-55](B) FALLS WITHIN THE ORBIT OF THE ENFORCEMENT RESPONSIBILITIES OF THE COMMISSIONER OF LABOR.  CITE: 40 O.S. 1979 Supp., 52 [40-52](G), 40 O.S. 1977 Supp., 54 [40-54](A), 40 O.S. 1977 Supp., 55 [40-55](B), 40 O.S. 1971 52 [40-52] (JOHN PAUL JOHNSON)